Title: Board of Admiralty to Commissioners of the Navy Board at Boston, 12 May 1780
From: Board of Admiralty
To: Commissioners of the Navy Board at Boston



Gentlemen
May 12th 1780

We are favoured with your letter of the 18th. ultimo acknowledging the receipt of ours dated the 7th & 31 March[.] we have since wrote you of the 7th & 11th ultimo which we presume were not then received. We observe you intend to send the Box with types and papers to the Treasury Board, and that your next will inform us with the result of your inquiry relative to the conduct of the privateer Brig Revenges Crew. you say you are pleased with the prospect of being supplied with money thro Captain Bradfords hands by the Sale of Rum and Sugar; In consequence we suppose of a plan reported by us to Congress for that purpose which we are sorry to say is rejected, the Commissary Genl. of Purchases being previously empowered to dispose of All the Sugar & Rum in Captain Bradfords hands in order to furnish a fund for purchasing provisions for the Army—and having given Mr Bradford directions not to sell any of the Rum imported in Hume, we presume that the Rum and Sugar supplied Colonel Langdon, was part of the 20 & 30 hhds deliver’d your Board by an Order to Mr Bradford the 20th November last.
In our letter of the 11th ultimo we requested the Mercury Packet should be immediately fitted to receive Sugar and Rum which Captain Bradford is directed to put on board for this place, least that letter should miscarry it is now repeated. Our letter of the 18th Ultimo & 2d instant informed you that we had Ordered Captain James Nicholson with the Trumbull on a short Cruize and to return to this Bay by the latter end of June; and as the Deane is Arrived at Boston we would have her fitted out with the utmost expedition so as to be here also by the latter end of June, we presume you can furnish the Deane with wet provision sufficient for a four Months Cruize—the Bread kind can be furnished here. We shall direct Captain Bradford to sell 60 hhds of the Prize ship Humes Rum and deliver the Money into your hands. We shall also direct him to put on board the Deane as much of the remainder of said Rum as she can conveniently carry. If the Copper Bottomed Snow prize to the Deane be in your opinion fit for a Cruizer you are directed to purchase her for the Public service. The Board disaprove the Idea of Concerting their frigates with Privateers the public having already suffered thereby. We are pleased to find that your general Accounts will be forwarded in a few days. As we are very anxious to have all our Accounts adjusted.
We are Gentn Your hble servts
P: S: the Confederacy having lost some of her Anchors & Cables the following are wanted for her, which if they can be procured you are directed to ship on board the Deane for this place if they cannot be had with you or any part of them please to Advise by Post.
